          Case 1:21-cr-00292-RCL Document 41 Filed 04/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
v.                                             :
                                               :       Case No: 21-CR-292 RCL
                                               :
CHRISTOPHER WORRELL,                           :
                                               :
Defendant.                                     :

                      GOVERNMENT’S UNOPPOSED MOTION FOR
                       ENTRY OF PROPOSED CONSENT ORDER

        The United States of America respectfully submits this unopposed motion requesting a

court order authorizing the D.C. Department of Corrections to disclose the medical records of the

defendant, Christopher Worrell, who is currently a federal pretrial detainee at the Central

Detention Facility (the “D.C. Jail”), to both parties. The proposed order is attached to this filing.

        The parties believe that Mr. Worrell’s medical records may be relevant to litigation

between the parties concerned Mr. Worrell’s pretrial release under 18 U.S.C. § 3142. As such,

counsel for Mr. Worrell does not object to this motion. The request in this case (and the proposed

order) is also limited in scope insofar as it seeks medical records from the D.C. Jail, where Mr.

Worrell has been housed only since April 13, 2021.

        Therefore, the government requests that the Court issue the attached consent order

requiring that the D.C. Department of Corrections disclose the medical records of the defendant

to both parties.

                                          Respectfully submitted,

                                          CHANNING D. PHILLIPS
                                          Acting United States Attorney
                                          D.C. Bar No. 415793



                                                   1
Case 1:21-cr-00292-RCL Document 41 Filed 04/15/21 Page 2 of 2




                       /s/ William Dreher
                       WILLIAM DREHER
                       D.C. Bar No. 1033828
                       Assistant United States Attorney (Detailed)
                       700 Stewart Street, Suite 5220
                       Seattle, WA 98101
                       (206) 553-4579
                       william.dreher@usdoj.gov




                              2
